DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear what portion of the claim is intended to be the preamble.  The transitional phrase is missing.  See MPEP 2111.03.  Lines 1-2 recite an “invisible magnetic eyelash containing metal components, characterized by an eyelash body...”. It is unclear if the preamble is intended to extend only to include the “invisible magnetic eyelash containing” or if the preamble is intended to include the language “containing metal components”. The former interpretation only functionally recites metal components, where the latter interpretation positively recites the metal components as a claimed structural element in addition to the magnetic metal material recited in line 3 of the claim. 
In regards to claims 1-9, the preamble is indefinite because “invisible magnetic eyelash” implies that the whole eyelash (band and body) are invisible where it appears to be the components used between the band and the eyelash body.  

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
It is unclear whether the term “invisible” in claims 1-9 are used by the claims to mean “transparent” or “camouflaged” or “of small size” while the accepted meaning is “unseeable”. The term is indefinite because the specification does not clearly redefine the term. Given the disclosure that the eyelash band is comprised of “cotton threads or fishing threads, or magnetic metal wires…” on page 2 of the Specification, the term “invisible” will be treated as reciting that the invention is of small size.
Claim 2 recites the limitation "the magnet" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the adhesive material" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, such limitation will be treated as reciting “the glue” to correspond with glue recited in line 2 of the claim.   Also, it is not clear connection between the adhesive material containing magnetic metal materials and the ones already recited in claim 1.
Claim 8 recites the limitation "The using method" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear if Applicant is intending the claim to be a method claim, or if the claim is intended to be functionally reciting limitations of use of the apparatus of claim 1. The preamble is indefinite because “using method of the invisible magnetic eyelash containing metal components according to claim 1” refers back to claim 1, which is an apparatus, not a method. 
Claim 9 similarly improperly invokes the unclear language of “The using method”. Given the lack of method steps being recited, claims 8 and 9 are therefore treated as reciting the apparatus of claim 1, and “method” should be removed from the claims.
Claim 8 recites the limitation “the eyeliner” in line 3 and "the magnetic liquid eyeliner" in line 5 of the claim.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicoline (US Pub# 2019/0246729).
In regards to claim 1, Nicoline teaches a magnetic eyelash containing metal components, characterized by an eyelash body (54) and an eyelash band for fixing the eyelash body (Paragraph 0025 “The hairs 54 may be attachable individually, as a cluster (in which case two or more hairs are glued or tied to a cotton or plastic fiber), as a substrate strip (in which case a larger number of hairs would be attached to a surface of a substrate in a generally perpendicular direction relative to a longitudinal axis of the substrate strip), or by some other technique that binds a large number of hairs together to maintain a false eyebrow or eyelash strip shape. The substrate strip may be a textile or non-woven material having a formula-facing or skin-facing surface and an outward facing surface, upon which the false hairs are applied.”) wherein magnetic metal materials are contained between the eyelash band and the eyelash body (Paragraph 0027 “Still another method 70 involves attaching a base 72 to an individual or cluster of hairs 54 that is itself a magnet or that is coated with a substance with magnetic properties from ten percent to one hundred percent of its surface area.”).
	Regarding claim 2, Nicoline teaches the metal components of the magnetic eyelash can be attracted by a magnet (Paragraphs 0022 and 0025). 
Regarding claim 3, Nicoline teaches the eyelash body is any one of a fiber, human hair or animal hair (Paragraph 0025).
Regarding claim 4, Nicoline teaches a plurality of clusters of eyelash bodies and the eyelash band form the invisible magnetic eyelash containing metal components (Paragraph 0025).
Regarding claim 5, Nicoline teaches the eyelash body is glued to the eyelash band, and the glue contains magnetic metal materials (Paragraphs 0025 and 0032).
Regarding claim 6, Nicoline teaches the eyelash band is comprised of cotton threads (Paragraph 0025).
Regarding claim 7, Nicoline teaches the magnetic metal of the eyelash band includes iron, cobalt and nickel (Paragraph 0023). 
Regarding claims 8-9, Nicoline teaches the magnetic eyelash is configured to be attracted to  magnetic liquid eyeliner or cream eyeliner (Paragraph 0028) drawn on a user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772